Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Applicant’s arguments and amendments filed 29 January 2021 have been fully considered and have been found persuasive over the standing rejections.
	United States Patent Application Publication No.: US 2010/0257592 A1 (Wang) relates to the present invention as claimed the most closely of the prior art of record. Wang teaches a method of detecting browser exploits and produces of topology graph of URL redirection relationships to aid in that endeavor however Wang does not independently antedate or in combination with the other prior art of record render obvious the Present Applications method of creating respective transfer graphs from the access logs for the real browser and the pseudo-browser and matching respective transfer paths in the created two transfer graphs to one another to identify the specific transfer path.
	Claims 1-5 & 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434